 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     rebecca_levy@fd.org
 6
 7   Attorney for Jimmy Carter Kim

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                            Case No. 2:18-mj-00836-CWH
11
                    Plaintiff,                            STIPULATION TO CONTINUE
12                                                        PRELIMINARY HEARING
            v.
                                                          (Third Request)
13
     JIMMY CARTER KIM,
14
                    Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
17   States Attorney, and Christopher Burton, Assistant United States Attorney, counsel for the
18   United Stated of America, and Rene L. Valladares, Federal Public Defender, and Rebecca A.
19   Levy, Assistant Federal Public Defender, counsel for Jimmy Carter Kim, that the Preliminary
20   Hearing currently scheduled on Friday, January 4, 2019 at 4:00 p.m., be vacated and continued
21   to a date and time convenient to the Court, however no sooner than ninety (90) days.
22          This Stipulation is entered into for the following reasons:
23          1.      The parties require additional time to discuss the potential for a Pre-Indictment
24   negotiation.
25          2.      Counsel for the defendant will require additional time to review and investigate
26   discovery and meet with the client to discuss the details prior to proceeding.
 1           3.     The Defendant is in custody and does not object to the continuance.
 2           3.     Both parties agree to the continuance.
 3           4.     Additionally, denial of this request for continuance could result in a miscarriage
 4   of justice.
 5           5.     The additional time requested by this stipulation is excludable in computing the
 6   time within which the defendant must be indicted and the trial herein must commence pursuant
 7   to the Speedy Trial Act, 18 U.S.C. §§ 3161(b) and 3161(h)(8)(A), considering the factors under
 8   18 U.S.C. § 3161(h)(8)(B)(i) and (iv).
 9           This is the third request for continuance filed herein.
10           DATED this 3rd day of January, 2019.
11
12    RENE L. VALLADARES                               DAYLE ELIESON
      Federal Public Defender                          United States Attorney
13
14       /s/ Rebecca A. Levy                             /s/ Christopher Burton
      By_____________________________                  By_____________________________
15    REBECCA A. LEVY                                  CHRISTOPHER BURTON
      Assistant Federal Public Defender                Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-mj-00836-CWH
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JIMMY CARTER KIM,
 7
                   Defendant.
 8
 9
            Based on the Stipulation of counsel, good cause appearing therefore:
10
            IT IS HEREBY ORDERED that the Preliminary Hearing currently scheduled on Friday,
11
                                                                            April 8, 2019
     January 4, 2019 at the hour of 4:00 p.m., be vacated and continued to ____________________
12
                    4:00 p.m.
     at the hour of _______.
13
                         3
            DATED this ______ day of January, 2019.
14
15
16
                                                 UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
